16-56821-tjt   Doc 91   Filed 03/30/20   Entered 03/30/20 11:03:06   Page 1 of 7
16-56821-tjt   Doc 91   Filed 03/30/20   Entered 03/30/20 11:03:06   Page 2 of 7
                                                      SN Servicing Corporation                            Final
                                                         323 FIFTH STREET
                                                        EUREKA, CA 95501
                                                     For Inquiries: (800) 603-0836

     Analysis Date: March 16, 2020

     CALVIN ABRAHAM                                                                                  Loan:
     46052 DUNN RD                                                                 Property Address:
     BELLEVILLE MI 48111                                                           46052 DUNN ROAD
                                                                                   BELLEVILLE, MI 48111



                                            Annual Escrow Account Disclosure Statement
                                                         Account History

     This is a statement of actual activity in your escrow account from May 2019 to Apr 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information              Current:     Effective May 01, 2020:            Escrow Balance Calculation
 Principal & Interest Pmt:             866.68                 866.68             Due Date:                                     Feb 01, 2020
 Escrow Payment:                       662.69                 405.36             Escrow Balance:                                 (1,281.03)
 Other Funds Payment:                     0.00                   0.00            Anticipated Pmts to Escrow:                      1,988.07
 Assistance Payment (-):                  0.00                   0.00            Anticipated Pmts from Escrow (-):                     0.00
 Reserve Acct Payment:                    0.00                   0.00            Anticipated Escrow Balance:                       $707.04
 Total Payment:                       $1,529.37               $1,272.04



                   Payments to Escrow        Payments From Escrow                                   Escrow Balance
       Date        Anticipated   Actual      Anticipated     Actual         Description             Required       Actual
                                                                         Starting Balance                0.00          0.00
     May 2019                                               6,073.90 *                                   0.00     (6,073.90)
     Jun 2019                      662.69                            *                                   0.00     (5,411.21)
     Jun 2019                      501.61                            *   Escrow Only Payment             0.00     (4,909.60)
     Jul 2019                      662.69                            *                                   0.00     (4,246.91)
     Jul 2019                    1,325.38                            *                                   0.00     (2,921.53)
     Jul 2019                       94.52                            *   Escrow Only Payment             0.00     (2,827.01)
     Aug 2019                      662.69                            *                                   0.00     (2,164.32)
     Aug 2019                                                 902.58 *   City/Town Tax                   0.00     (3,066.90)
     Sep 2019                      662.69                            *                                   0.00     (2,404.21)
     Oct 2019                      662.69                            *                                   0.00     (1,741.52)
     Oct 2019                      662.69                            *                                   0.00     (1,078.83)
     Nov 2019                      662.69                            *                                   0.00       (416.14)
     Dec 2019                      662.69                            *                                   0.00        246.55
     Dec 2019                      662.69                            *                                   0.00        909.24
     Dec 2019                                               1,739.76 *   City/Town Tax                   0.00       (830.52)
     Jan 2020                      662.69                            *                                   0.00       (167.83)
     Mar 2020                      446.11                            *   Escrow Only Payment             0.00        278.28
     Mar 2020                      662.69                            *                                   0.00        940.97
     Mar 2020                                               2,222.00 *   Homeowners Policy               0.00     (1,281.03)
                                                                         Anticipated Transactions        0.00     (1,281.03)
     Mar 2020                   1,325.38                                                                              44.35
     Apr 2020                     662.69                                                                             707.04
                        $0.00 $11,645.28          $0.00 $10,938.24


              16-56821-tjt       Doc 91       Filed 03/30/20        Entered 03/30/20 11:03:06              Page 3 of 7
                                                                                                                               Page 1
An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
our toll-free number.


Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
silent on this issue.




         16-56821-tjt          Doc 91         Filed 03/30/20           Entered 03/30/20 11:03:06                    Page 4 of 7
                                                                                                                                      Page 2
                                                       SN Servicing Corporation                                 Final
                                                      For Inquiries: (800) 603-0836

 Analysis Date: March 16, 2020

 CALVIN ABRAHAM                                                                                                  Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                               707.04          810.74
May 2020               405.36                                                                         1,112.40        1,216.10
Jun 2020               405.36                                                                         1,517.76        1,621.46
Jul 2020               405.36                                                                         1,923.12        2,026.82
Aug 2020               405.36                                                                         2,328.48        2,432.18
Sep 2020               405.36           902.58           City/Town Tax                                1,831.26        1,934.96
Oct 2020               405.36                                                                         2,236.62        2,340.32
Nov 2020               405.36                                                                         2,641.98        2,745.68
Dec 2020               405.36                                                                         3,047.34        3,151.04
Jan 2021               405.36                                                                         3,452.70        3,556.40
Feb 2021               405.36        1,739.76            City/Town Tax                                2,118.30        2,222.00
Mar 2021               405.36                                                                         2,523.66        2,627.36
Apr 2021               405.36        2,222.00            Homeowners Policy                              707.02          810.72
                    $4,864.32       $4,864.34

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of 810.72. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed 810.72 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is 707.04. Your starting
balance (escrow balance required) according to this analysis should be $810.74. This means you have a shortage of 103.70.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to do nothing.

We anticipate the total of your coming year bills to be 4,864.34. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




          16-56821-tjt          Doc 91        Filed 03/30/20           Entered 03/30/20 11:03:06                  Page 5 of 7
                                                                                                                                    Page 3
    New Escrow Payment Calculation
    Unadjusted Escrow Payment                      405.36
    Surplus Amount:                                  0.00
    Shortage Amount:                                 0.00
    Rounding Adjustment Amount:                      0.00
    Escrow Payment:                               $405.36




   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




             16-56821-tjt       Doc 91       Filed 03/30/20         Entered 03/30/20 11:03:06              Page 6 of 7
                                                                                                                            Page 4
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                  DETROIT DIVISION

 In Re:                                          Case No. 16-56821-tjt

 Calvin Abraham                                  Chapter 13

 Debtor.                                         Judge Thomas J. Tucker

                                     PROOF OF SERVICE

       The undersigned does hereby certify that a copy of the Notice of Mortgage Payment
Change has been duly electronically serviced, noticed or mailed via U.S. First Class Mail,
postage prepaid on March 30, 2020 to the following:

          Calvin Abraham, Debtor
          46052 Dunn Road
          Belleville, MI 48111

          William D. Johnson, Debtor’s Counsel
          filing@acclaimlegalservices.com

          Ryan Allen Paree, Debtor’s Counsel
          filing@acclaimlegalservices.com

          Tammy L. Terry, Trustee
          mieb_ecfadmin@det13.net

          United States Trustee’s Office
          (registeredaddress)@usdoj.gov

                                                 Respectfully Submitted,

                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (OH 0083702)
                                                 Sottile & Barile, Attorneys at Law
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Creditor




   16-56821-tjt      Doc 91    Filed 03/30/20    Entered 03/30/20 11:03:06     Page 7 of 7
